Citation Nr: 0503535	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran claims that he developed diabetes mellitus as a 
residual of exposure to Agent Orange during active military 
service.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for diabetes 
mellitus (Type 2) if the requirements of 38 C.F.R. § 
3.307(a)(6) (2004) are met. 38 C.F.R. § 3.309(e) (2004).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a)(6)(iii) (2004).

VA General Counsel held that service aboard a deep-water 
naval vessel in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam. VAOPGCPREC 27-97. 

In the present case there is competent medical evidence 
showing that the veteran has a current diagnosis of diabetes 
mellitus.  The RO requested the National Personnel Records 
Center (NPRC) to verify the veteran's dates of service in 
Vietnam.  In March 2003, a response was issued stating that 
the veteran's DD Form 214 indicates that he received the 
Vietnam Service Medal; however, NPRC was unable to verify any 
Vietnam service dates.  The veteran's DD Form 214 shows that 
he 1 year and 9 days of foreign service with the Marine 
Corps.  He served aboard the USS Ticonderoga beginning in 
October 1964, as shown in his 201 file.  In his VA Form 9, 
the veteran indicated that while aboard this vessel, he made 
sorties inland into Vietnam.  

In light of the veteran's contentions as well as the 
confirmation that he served aboard the USS Ticonderoga, 
additional development is warranted to determine if the 
veteran went ashore in Vietnam as part of his service duties.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Department of the Navy and 
request that it provide information 
related to the deployment of the USS 
Ticonderoga in October 1964.  
Specifically, request that the Navy 
confirm if the ship made any port call in 
the Republic of Vietnam during this period 
of time.  Also, make arrangements to 
obtain the ship's log from the USS 
Ticonderoga from October 1964.  

2.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


